In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto.
On January 22, 2010, the relators filed a motion to compel discovery. Upon review of the motion and based upon the record and the authorities cited,
It is ordered that the motion to compel is denied. The answer to interrogatory filed under seal shall remain under seal.
Cupp, J., not participating.